UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6358



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSARIO A. FIORANI, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-340)


Submitted:   September 17, 2004        Decided:     November 22, 2004


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. G. David Hackney,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rosario A. Fiorani, Jr., appeals a district court’s order

construing his “Motion for Reversal of Unconstitutional Conviction

on Ineffective Assistance of Counsel, Prosecutorial and Judicial

Misconduct, and Brady Violations” as a 28 U.S.C. § 2255 (2000)

motion, and dismissing it as successive, noting that Fiorani has

not obtained authorization from this court to file such a motion.

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability.*   28 U.S.C. § 2253(c)(1) (2000).    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”      28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

          We have independently reviewed the record and conclude

that Fiorani has not made the requisite showing.      Accordingly, we

deny a certificate of appealability and dismiss this appeal.      We


     *
      See Reid v. Angelone, 369 F.3d 363, 367-70 (4th Cir. 2004)
(holding that order denying relief under Fed. R. Civ. P. 60(b) in
a habeas setting is “the final order in a habeas corpus proceeding”
subject to the certificate of appealability requirement of 28
U.S.C. § 2253(c)(1)(A) (2000)).

                               - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        DISMISSED




                              - 3 -